                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


TIYARI RAHEEM HOGAN,

      Petitioner,

v.                                              CASE NO. 3:18cv463/MCR/EMT

SHERIFF MICHAEL A. ADKINSON, JR.,

     Respondent.
___________________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 19, 2018. ECF No. 18. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                          Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Respondent Adkinson’s motion to dismiss, ECF No. 12, is GRANTED.

       3.     Petitioner’s amended § 2254 petition, ECF No. 6, is DISMISSED

WITHOUT PREJUDICE for Petitioner’s failure to exhaust state court remedies.

       4.     A certificate of appealability is DENIED.

       DONE and ORDERED this 19th day of December 2018.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv463/MCR/EMT
